Adams, Judge,
delivered the opinion of the court.
This is an indictment for burglary and larceny. Erom the record it appears the defendant plead guilty and was sentenced to three years imprisonment in the penitentiary. The case is on the docket as an appeal from Wayne Circuit Court. But the record does not show that any appeal was applied for or allowed, and there being no writ of error, the case is here without any authority and must be struck from the docket.
Judge Wagner concurs. Judge Bliss absent.